Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS


                                   No. 21-BG-88

                   IN RE CHARLES C. AGWUMEZIE, RESPONDENT.

        A Member of the Bar of the District of Columbia Court of Appeals
                        (Bar Registration No. 990751)

          On Report and Recommendation of the Board on Professional
                  Responsibility Ad Hoc Hearing Committee
                 Approving Petition for Negotiated Discipline
                           (DDNs 174-18 & 89-19)

                           (Decided: February 3, 2022)

      Before BECKWITH and EASTERLY, Associate Judges, and FISHER, Senior
Judge.

      PER CURIAM: “An opinion imposing negotiated discipline may not be cited

as precedent in contested-discipline cases except as provided in” D.C. App. R. 28(g).

See D.C. Bar R. XI, § 12.1(d). This opinion may, however, be cited as precedent in

negotiated-discipline cases.



      This appeal presents issues very similar to those that were recently addressed

by this court in In re Mensah, 262 A.3d 1100 (D.C. 2021). Although we consider

Respondent’s misconduct to be more extensive than Mensah’s, and do not forget our
                                          2


holding that “in virtually all cases of [intentional or reckless] misappropriation,

disbarment will be the only appropriate sanction,” In re Addams, 579 A.2d 190, 191

(D.C. 1990) (en banc), we approve the petition for negotiated discipline and impose

a three-year suspension with a requirement that Respondent demonstrate his fitness

to practice law before he may be reinstated.



      Disciplinary Counsel and Respondent Charles Agwumezie filed an amended

petition for negotiated discipline wherein Respondent admitted that he recklessly

misappropriated entrusted client funds and violated D.C. R. Prof. Conduct 1.5(b)

(written statement of fees, scope of representation, and expenses), 1.7(b)(4) (conflict

of interest), 1.15(a) (commingling, reckless misappropriation, and record-keeping),

8.1(b) (knowingly failing to respond reasonably to Disciplinary Counsel’s lawful

demands for information), and 8.4(d) (serious interference with the administration

of justice). Respondent and Disciplinary Counsel agreed to the proposed three-year

suspension with a fitness requirement.



      The Committee reviewed the petition as required by D.C. Bar R. XI, § 12.1.

It highlighted, among other things, Respondent’s lack of prior discipline; the fact

that no client or third party had complained to the Office of Disciplinary Counsel;

and Disciplinary Counsel’s determinations that: (1) “the evidence supports the

conclusion that Respondent’s misappropriations were not dishonest and did not
                                         3


involve improper gains,” (2) it “could not show that Respondent had retained or

failed to return the funds owed to clients or third parties,” and (3) Respondent had

“taken remedial measures by attending a practice management class and by adopting

accounting procedures to keep better track of funds in his trust account.”



      The parties agreed that “these ‘usual’ mitigating circumstances” would be

“unlikely to overcome the presumption of disbarment for reckless misappropriation

in a contested matter.” Nevertheless, they submitted that a three-year suspension

with a fitness requirement “provide[d] the parties a certain outcome without the need

for a prolonged and expensive adjudicative process.” The Committee emphasized

that the agreed-upon sanction was “the most serious sanction other than disbarment,

and the fitness requirement protects the public, the courts, and the integrity of the

profession by ensuring that Respondent will not resume the practice of law in the

District of Columbia until the Court determines that he is fit to do so.” The

Committee concluded that the negotiated discipline was justified and not unduly

lenient and recommended that the court impose it.



      Upon receipt of the Committee’s Report and Recommendation, this court

requested the views of the Board on the appropriateness of the proposed sanction.

See D.C. Bar R. XI, § 12.1(d). The Board filed its own Report and Recommendation

acknowledging that “there is no question whether the stipulated misconduct would
                                          4


warrant disbarment in a contested case[;] it would.” Nevertheless, a majority of the

Board opined that “Respondent’s willingness to immediately accept a sanction —

the most severe sanction saved for disbarment — that may very well result in him

never practicing law again is substantial mitigation,” and further that “acceptance of

the proposed disposition reflects sound policy as it presents the combined benefits

of more quickly removing Respondent from practice while conserving disciplinary

resources.”    The Board majority concluded that the proposed sanction was

“justified” under the circumstances and recommended that we approve the petition

for negotiated discipline. 1



          If the Committee recommends approval of a petition for negotiated

discipline, this court reviews “in accordance with its procedures for the imposition

of uncontested discipline.” D.C. Bar R. XI, § 12.1(d). Under those procedures, “if

no exceptions are filed to the Board’s report, the [c]ourt will enter an order imposing

the discipline recommended by the Board upon the expiration of the time permitted

for filing exceptions.” D.C. Bar R. XI, § 9(h)(2). “This rule is not absolute — we

would not impose discipline that is clearly against the law or the public interest, for


      1
          The dissenters thought that Respondent’s misconduct was too serious to
permit a sanction less than disbarment. We agree that the nature and seriousness of
the misconduct must be considered when determining whether the proposed sanction
is justified. Those factors must be considered again if Respondent seeks
reinstatement. See In re Yum, 187 A.3d 1289, 1292 (D.C. 2018).
                                          5


example, merely because no party took exception to it . . . .” In re Stephens, 247

A.3d 698, 701 (D.C. 2021) (per curiam). Nevertheless, if “there are no exceptions

to the Board’s report and recommendation, our deferential standard of review

becomes even more deferential.” In re Viehe, 762 A.2d 542, 543 (D.C. 2000) (per

curiam).



        As numerous opinions illustrate, the procedures for imposing attorney

discipline in contested matters can be very lengthy and costly to both sides. Such

lengthy delay does not serve the interests of anyone — clients, respondents, or the

public at large. In 2008, this court established procedures to govern negotiated

discipline. D.C. Bar R. XI, § 12.1. This new process, which did not exist when

Addams was decided, was intended “to encourage efficient and timely resolution of

attorney-discipline matters.” In re Mensah, 262 A.3d at 1103. We will not reiterate

the considerations that persuaded us to allow more flexibility with respect to sanction

in Mensah, except to recognize once again “the mitigating nature of an attorney’s

willingness to acknowledge misconduct and accept an appropriate sanction.” Id. at

1104.



        In Mensah we held that the negotiated discipline process provides flexibility

that “may in certain circumstances permit a sanction of less than disbarment in

negotiated-discipline cases involving reckless misappropriation.” Mensah, 262
                                          6


A.3d at 1105. For the reasons stated by the Committee and the Board, we determine

that the proposed sanction is justified under the circumstances of this case. We do

not suggest, however, that a sanction short of disbarment for reckless

misappropriation will always be justified in a case of negotiated discipline.



      Accordingly, it is



      ORDERED that Respondent Charles C. Agwumezie is hereby suspended

from the practice of law in the District of Columbia for three years with

reinstatement conditioned on his demonstrating fitness to practice law. We direct

Respondent’s attention to the provisions of D.C. Bar R. XI, § 14(g); he will not be

eligible to apply for reinstatement until three years after he files an affidavit that

complies with D.C. Bar R. XI, § 16 and Board Rule 9.



                                                    So ordered.